375 F.2d 775
DESERT DIET DEVELOPMENT CORP., Appellant,v.Charles W. HERBERT, Walter T. Moll, and Melvin Hellwitz, Appellees.
No. 20841.
United States Court of Appeals Ninth Circuit.
April 6, 1967.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Clague A. VanSlyke, Tucson, Ariz., for appellant.
Charles D. McCarty, Tucson, Ariz., for appellees.
Before JERTBERG and MERRILL, Circuit Judges, and MATHES, District Judge.
PER CURIAM:


1
The order of the District Court affirming the order of the Referee in Bankruptcy, which approved a creditors' petition for an involuntary reorganization of appellant in accordance with the provisions of Chapter X of the United States Bankruptcy Act, is affirmed.